Exhibit 10(a)

WACHOVIA CORPORATION

ELECTIVE DEFERRAL PLAN

(Effective July 1, 1995)

As amended and restated effective January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

SECTION 1. ESTABLISHMENT AND PURPOSE

   1

1.1

     Establishment    1

1.2

     Purpose    1

1.3

     Application of Plan    1

SECTION 2. DEFINITIONS

   1

2.1

     Definitions    1

SECTION 3. ELIGIBILITY FOR PARTICIPATION

   6

3.1

     Eligibility    6

SECTION 4. ELECTION TO DEFER

   6

4.1

     Election to Participate    6

SECTION 5. DEFERRAL ACCOUNTS

   8

5.1

     Deferral Accounts    8

5.2

     Charge Against Accounts    9

5.3

     Statement of Accounts    9

5.4

     Acquired Deferral Accounts    9

SECTION 6. BENEFITS

   10

6.1

     Retirement Benefit    10

6.2

     Disability    11

6.3

     Termination Benefit    11

6.4

     Survivor Benefits    12

6.5

     Withdrawal on Account of Unforeseeable Emergency    13

6.6

     Scheduled Distributions    14

6.7

     Small Benefit    15

6.8

     Special Election before December 31, 2008    15

6.9

     Withholding; Payroll Taxes    15

6.10

     No Acceleration of Payment    16

6.11

     Payment Delay for Key Employees    16

SECTION 7. BENEFICIARY DESIGNATION

   16

7.1

     Beneficiary Designation    16

SECTION 8. ADMINISTRATION OF THE PLAN

   17

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page

8.1

     Administration    17

8.2

     Authority    17

8.3

     Hold Harmless    17

8.4

     Rules of Administration    18

8.5

     Claims Procedures    18

SECTION 9. NATURE OF COMPANY’S OBLIGATION

   20

9.1

     No Trust    20

9.2

     Nature of Participant’s Rights and Interests    20

SECTION 10. MISCELLANEOUS

   21

10.1

     Alienation of Benefits; Domestic Relations Orders    21

10.2

     No Employment Right    22

10.3

     Amendment or Termination    22

10.4

     Offset    23

10.5

     Protective Provisions    23

10.6

     Gender, Singular, and Plural    23

10.7

     Captions    24

10.8

     Validity    24

10.9

     Applicable Law    24

10.10

     Successors and Assigns    24

10.11

     Section 409A Compliance    24

 

-ii-



--------------------------------------------------------------------------------

WACHOVIA CORPORATION

ELECTIVE DEFERRAL PLAN

As amended and restated January 1, 2009

Section 1. Establishment and Purpose

 

1.1 Establishment. Wachovia Corporation (formerly named First Union Corporation)
established the Plan effective as of July 1, 1995, to provide an unfunded
deferred compensation plan for a select group of management and highly
compensated Employees and their Beneficiaries as described herein. The Plan is
now hereby further amended and restated effective January 1, 2009 to implement
changes required pursuant to and consistent with Code section 409A. Between
January 1, 2005 and December 31, 2008 the Plan has been operated in accordance
with transition relief established by the Treasury Department and Internal
Revenue Service pursuant to Code section 409A. This amendment and restatement is
adopted in conformity with final regulations under Code section 409A issued by
the Treasury Department on April 10, 2007 and effective January 1, 2009.

 

1.2 Purpose. The purpose of the Plan is to provide a means whereby certain
selected Employees may defer the receipt of compensation to provide for future
income needs and to motivate such Employees to continue to make contributions to
the profitable growth of the Company. The Plan shall function solely as a
so-called “top hat” plan of deferred compensation subject to the provisions of
the Employee Retirement Income Security Act of 1974 (as amended from time to
time) applicable to such a plan.

 

1.3 Application of Plan. The terms of this Plan, as amended and restated, are
applicable only to Eligible Employees who are in the employ of an Employer on or
after July 1, 1995, and only with respect to amounts deferred under the Plan on
and after January 1, 2005. The terms of the Plan, as in effect prior to this
amended and restated Plan document, shall continue to apply to amounts deferred
prior to January 1, 2005.

Section 2. Definitions

 

2.1 Definitions. Whenever used hereinafter, the following terms shall have the
meaning set forth below:



--------------------------------------------------------------------------------

  a. “Affiliated Company” means (i) any corporation which is a member of the
controlled group of corporations which includes the Company, as determined in
accordance with the ownership rules of Code section 1563, without regard,
however, to subsections (a)(4) or (e)(3)(C) of such section 1563, (ii) any
entity with which the Company would be considered a single employer under Code
section 414(c) and (iii) any other entity in which the Company has a significant
equity interest or owns a substantial capital or profits interest.

 

  b. “Base Salary” means a Participant’s fixed, basic, straight time, and
regularly recurring wages and salary, any payment for overtime hours and holiday
pay, but excluding (even if includible in gross income) all (i) bonus, long-term
incentive awards, and other forms of incentive compensation, (ii) reimbursements
or other expense allowances, (iii) moving expenses, (iv) welfare or fringe
benefits (cash or non-cash), (v) deferred compensation, (vi) severance pay, and
(vii) any other form of special compensation as designated by the Committee.

 

  c. “Beneficiary” means the person or persons designated as such in accordance
with Section 7.

 

  d. “Board” means the board of directors of the Company.

 

  e. “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereof, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.

 

  f. “Committee” shall have the meaning set forth in Section 8.1.

 

  g. “Company” means Wachovia Corporation and any successor that shall maintain
this Plan.

 

  h. “Compensation” means, for any date within a Plan Year, (i) the
Participant’s Base Salary for the Plan Year, and (ii) the Participant’s
Incentive Award earned and accrued for such Plan Year before any reduction
pursuant to the terms of this Plan.

 

2



--------------------------------------------------------------------------------

  i. “Death Valuation Date” means the Valuation Date coincident with or next
following a Participant’s date of death.

 

  j. “Deferral Account” means the hypothetical account maintained by the Company
for recordkeeping purposes with respect to a Participant’s deferrals pursuant to
Section 5.1. Within each Deferral Account, separate sub-accounts (“Deferral
Sub-Accounts”), shall be maintained to the extent necessary for the
administration of the Plan for each different Plan Year deferral election, form
of distribution election, or allocation elections among Investment Indexes.

 

  k. “Disability” means any injury, illness or sickness incurred by a
Participant which qualifies him or her for disability benefits under the
Company’s Long-Term Disability Plan, as in effect from time to time (the “LTD
Plan”).

 

  l. “Displaced” means that the Participant incurred a Termination of Employment
and has been designated as displaced at the time the Participant terminates
employment with the Company.

 

  m. “Election Form” means the election form which an Eligible Employee files
with the Company to participate in the Plan each Plan Year.

 

  n. “Eligible Employee” means an Employee who is eligible to participate as
provided in Section 3.1, excluding:

 

  (i) any Employee who is not on a United States payroll;

 

  (ii) any individual classified as an independent contractor or consultant or
as a temporary employee; or

 

  (iii) any individual who has ceased Employee status, whether by reason of
Retirement or otherwise.

 

3



--------------------------------------------------------------------------------

  o. “Employee” means any person in the employ of the Company (or any other
Affiliated Company), subject to the control and direction of the employer entity
as to both the work to be performed and the manner and method of performance.

 

  p. “Employer” means the Company and any Affiliated Company.

 

  q. “Financial Hardship Distribution” means the benefit that is payable
pursuant to Section 6.5 of the Plan.

 

  r. “Incentive Award” means with respect to a Participant for any Plan Year the
incentive award or commissions earned and accrued by the Participant pursuant to
the terms of an incentive compensation plan of an Employer on account of
services rendered to the Employer during the applicable Plan Year.

 

  s. “Investment Indexes” means one or more mutual funds, investment return
benchmarks, interest rate indexes or common trust funds designated as available
under the Plan by the Committee from time to time.

 

  t. “Matching Contribution” means the Company’s match of a Participant’s
Compensation reduction amount as calculated in accordance with Section 4.1(c) of
the Plan.

 

  u. “MRCC” means the Management Resources and Compensation Committee of the
Board or any successor Board committee to whom the Board delegates
responsibility for establishing and administering the incentive compensation
programs for the executive officers and other senior executives of the Company.

 

  v. “Participant” means an Eligible Employee who has filed a completed and
executed Election Form with the Committee and is participating in the Plan in
accordance with the provisions of Section 4.

 

  w. “Participating Employer” means the Company and any other Affiliated Company
authorized by the Committee to participate in the Plan.

 

4



--------------------------------------------------------------------------------

  x. “Pension Contribution” means the lump sum amount credited by the Company on
behalf of a Participant as calculated in accordance with Section 4.1(d) of the
Plan in the event that the Participant’s pension benefit is reduced under the
Pension Plan as a result of Compensation deferral under this Plan.

 

  y. “Pension Plan” means the Wachovia Corporation Pension Plan, as amended from
time to time.

 

  z. “Plan” means the Wachovia Corporation Elective Deferral Plan, as amended
from time to time.

 

  aa. “Plan Year” means the Plan’s accounting year of twelve months commencing
on January 1 of each year and ending on the following December 31.

 

  bb. “Retirement” means the Participant’s Termination of Employment at a time
when the Participant is at least age fifty (50), has completed at least three
(3) continuous years of service as an Employee, and has a combined age and
length of continuous service as an Employee of at least sixty (60) years.

 

  cc. “Retirement Benefit” means benefits payable to a Participant when such
Participant has satisfied all of the eligibility requirements for Retirement.

 

  dd. “Retirement Valuation Date” means the Valuation Date immediately prior to
the date a Participant ceases to be an Employee on account of Retirement.

 

  ee. “Savings Plan” means the Wachovia Corporation Savings Plan, as amended
from time to time.

 

  ff. “Scheduled Distribution” means a distribution of all or a portion of a
Participant’s Deferral Account as elected by the Participant pursuant to
Section 6.6.

 

  gg. “Survivor Benefit” means those Plan benefits that become payable upon the
death of a Participant pursuant to the provisions of Section 6.4.

 

5



--------------------------------------------------------------------------------

  hh. “Termination Benefit” means benefits payable to a Participant when such
Participant has ceased to be an Employee pursuant to the provisions of
Section 6.3.

 

  ii. “Termination of Employment” means the Participant’s termination of
Employee status for any reason, including (without limitation) by reason of a
voluntary termination or resignation, Retirement or death, and shall be
determined in accordance with the applicable standards established pursuant to
Code section 409A and the Treasury Regulations thereunder.

 

  jj. “Termination Valuation Date” means the Valuation Date immediately prior to
the date a Participant has a Termination of Employment.

 

  kk. “Valuation Date” means any day the United States financial markets are
open for which a Participant’s Deferral Account is required to be valued for any
purpose under the Plan.

Section 3. Eligibility for Participation

 

3.1 Eligibility. The Committee shall determine which Employees shall be eligible
to participate in the Plan for a given Plan Year; provided, however, any such
Employee must be a member of a select group of management or highly compensated
employees. The Committee’s determination of eligibility for any given Plan Year
does not guarantee eligibility in subsequent Plan Years. In the event any
Employee is no longer designated as an active Participant eligible to make
further deferrals under the Plan, such Employee shall become an inactive
Participant as of January 1 of the following year and will retain all other
rights described under this Plan until the Employee again becomes an active
Participant.

Section 4. Election to Defer

 

4.1

Election to Participate. Any Eligible Employee may enroll in the Plan effective
as of the first day of a Plan Year, by filing a completed and fully executed
Election Form with the Committee during enrollment periods established by the
Committee, but in no event later than the last day of the immediately preceding
Plan Year. On such Election Form

 

6



--------------------------------------------------------------------------------

 

for each Plan Year, the Eligible Employee shall (i) irrevocably elect the amount
of Compensation for such Plan Year to be deferred, and (ii) irrevocably elect
the time and form of distribution in which the Deferral Sub-Account for such
Plan Year shall be paid in accordance with Section 6. A Participant’s deferral
election and election as to time and form of distribution shall automatically
carry over to subsequent Plan Years (provided the Participant is deemed an
Eligible Employee in such subsequent Plan Year) unless the Participant files a
completed and fully executed Election Form with the Committee during the
enrollment period for such Plan Year.

 

  a. Deferral Election. An Eligible Employee may elect to defer a percentage of
the Eligible Employee’s Compensation for the applicable Plan Year.

 

  b. Maximum and Minimum Deferrals. The maximum amount of Compensation that may
be deferred for all Plan Years shall be 75 percent of any Base Salary earned and
accrued for such Plan Years, and 90 percent of any Incentive Awards earned and
accrued for such Plan Years (less such amounts necessary to cover any applicable
tax withholding or payroll deductions). The minimum deferral of Base Salary or
Incentive Award for any Plan Year shall be 1%.

 

  c. Matching Contribution. Each Participant who makes a deferral election
pursuant to Section 4.1(a) and whose Compensation (after reduction for any
salary deferral under Section 4.1(a)) is less than the applicable compensation
limit under Code section 401(a)(17) shall be entitled to have a Matching
Contribution made to such Participant’s Deferral Account, up to the matching
limit for matching contributions under the Savings Plan for such Plan Year. The
Matching Contribution for each Plan Year will be equal to the lesser of (i) such
matching limit under the Savings Plan, or (ii) the product of (1) the amount of
Compensation the Participant elects to defer under the Plan, and (2) the
matching rate as in effect under the Savings Plan. Matching Contributions shall
be made on the last day of the Plan Year provided the Participant is an Employee
on such date, and shall be invested as part of the Participant’s Deferral
Account in accordance with Section 5.1 of the Plan in the same proportions and
in the same Investment Indexes as the Participant’s Compensation reduction
amount.

 

7



--------------------------------------------------------------------------------

  d. Additional Pension Contribution. Each Participant shall be entitled to
receive an additional Pension Contribution to such Participant’s Deferral
Account on the last day of the Plan Year provided the Participant is an Employee
on such date if his or her pension benefits are reduced under the Pension Plan
as a result of Compensation deferral under this Plan. The additional Pension
Contribution shall be the lump sum amount equal to the excess of (1) the benefit
that the Participant would be entitled to under the Pension Plan if his or her
deferral of Compensation under the Plan had not reduced the benefits otherwise
payable under the Pension Plan, over (2) the actual benefit to which the
Participant is entitled under the Pension Plan, plus interest on such
contributions credited at the rate provided under the Pension Plan as if the
Pension Contribution had been directly credited under the Pension Plan.

 

  e. A Matching Contribution and Pension Contribution shall be made on the last
day of the Plan Year for any Participant who is Displaced or ceases to be an
Employee on account of Retirement during the Plan Year and who would otherwise
be eligible for such contributions.

 

  f. Notwithstanding anything to the contrary herein, Participants may not make
any voluntary deferrals of Compensation under the Plan after December 31, 2008
until determined otherwise by the Committee.

Section 5. Deferral Accounts

 

5.1 Deferral Accounts. The Committee shall establish and maintain a separate
Deferral Account for each Participant. The amount by which a Participant’s
Compensation is reduced pursuant to Section 4.1 shall be credited by the Company
to the Participant’s Deferral Account as of the date the amount of the
compensation that is deferred otherwise would have been payable. The value of
each Participant’s Deferral Account shall be adjusted each day the financial
markets in the United States are open as follows:

 

8



--------------------------------------------------------------------------------

  a. Pursuant to the procedures established by the Committee, a Participant
shall elect to have his Deferral Sub-Account for a given Plan Year allocated
among Deferral Sub-Accounts to reflect the Participant’s selection of the
Investment Indexes available under the Plan at that time, in 1 percent
increments, up to 100 percent of the amount credited to such Deferral
Sub-Account.

 

  b. Such Deferral Sub-Account shall be credited or debited to reflect gains or
losses (including dividends and capital gains and losses) as if the Deferral
Sub-Account had been invested in an equivalent number of shares or units of the
funds or investments referenced by the Investment Indexes available under the
Plan from time to time, pursuant to the allocation elections made by the
Participant from time to time.

 

  c. Pursuant to the procedures established by the Committee, a Participant may
change the election with respect to the allocation of the Participant’s Deferral
Sub-Accounts among the Investment Indexes available under the Plan from time to
time. Unless the Participant indicates otherwise, any such reallocation election
shall apply to all such Participant’s Deferral Sub-Accounts.

 

5.2 Charge Against Accounts. There shall be charged against each Participant’s
Deferral Account any payments made to the Participant or Beneficiary in
accordance with Section 6. In addition, the Committee may allocate a portion of
any administrative expenses of the Plan to each Participant’s Deferral Account.

 

5.3 Statement of Accounts. The Committee shall submit to each participant,
within a reasonable period of time after the close of each calendar quarter of a
Plan Year, a statement of the balance in each such Participant’s Deferral
Account as of the last Valuation Date of such quarter, in such form as the
Committee deems appropriate.

 

5.4

Acquired Deferral Accounts. In addition to the foregoing, the Chief Executive
Officer of the Company may authorize the transfer to a Participant’s Deferral
Account, such Participant’s deferred balances held under a deferral plan
maintained by any organization acquired by the Company or an Affiliated Company.
Such balances transferred will

 

9



--------------------------------------------------------------------------------

 

retain the deferral period, vesting provisions and distribution provisions as
set forth in the original deferral plan acquired by the Company or an Affiliated
Company, and such provisions shall be incorporated herein.

Section 6. Benefits

 

6.1 Retirement Benefit. Upon Retirement of a Participant, the Committee shall
direct the Participant’s Employer to pay a Retirement Benefit based on the value
of the Participant’s Deferral Account as of the Retirement Valuation Date (as
set forth below). Such Retirement Benefit shall be paid in the manner originally
elected by the Participant on each Plan Year’s Election Form in the form of
either a lump sum, or annual installments over five (5) or ten (10) years.

 

  a. If a Participant’s Deferral Sub-Account is payable in a lump sum, the
Participant shall receive payment of such Retirement Benefit as soon as
reasonably possible after the Retirement Valuation Date, but in no event later
than the end of the calendar year of the Retirement Valuation Date or the 15th
day of the third calendar month following the Retirement Valuation Date, if
later.

 

  b. If a Participant’s Deferral Sub-Account is payable in installments, the
amount to be paid with each installment shall be the value of such Deferral
Sub-Account as of the date of the installment Valuation Date multiplied by a
fraction, the numerator of which is one (1) and the denominator of which is the
number of installment payments remaining. For purposes of this Section, the
installment Valuation Date for the first installment payment shall be the
Retirement Valuation Date, and the installment Valuation Date for subsequent
installment payments shall be the first Valuation Date of each Plan Year
thereafter, provided, however, that in no event shall more than one installment
payment be made to a Participant in any one Plan Year. A Participant shall
receive each installment payment as soon are reasonably possible after the
applicable installment Valuation Date, but in no event later than the end of the
calendar year of the applicable Valuation Date or the 15th day of the third
calendar month following the applicable Valuation Date, if later.

 

10



--------------------------------------------------------------------------------

  c. Following receipt of a Participant’s complete Retirement Benefit, such
Participant shall be entitled to no further benefits under the Plan.

 

6.2 Disability. If a Participant suffers a Disability, the value of each of the
Participant’s Deferral Sub-Accounts will continue to be adjusted in accordance
with Section 5.1(b). If the Disability leave is at least six months, the
Participant shall for purposes of the Plan be deemed on the first day following
such six-month period to have had a Termination of Employment, and the
Participant’s Deferral Account will be distributed as a Retirement Benefit or
Termination Benefit, as applicable.

 

6.3 Termination Benefit. If a Participant has a Termination of Employment for a
reason other than a Retirement (as described in Section 6.1), including a
Termination of Employment due to Disability, the Committee shall direct the
Participant’s Employer to pay a Termination Benefit based on the value of the
Participant’s Deferral Account as of the Termination Valuation Date (as set
forth below). Such Termination Benefit shall be paid in the manner elected by
the Participant on each Plan Year’s Election Form in the form of either a lump
sum payment or annual installments over five (5) or ten (10) years.

 

  a. If a Participant’s Deferral Sub-Account is payable in a lump sum, the
Participant shall receive payment of such Termination Benefit as soon as
reasonably possible after the Termination Valuation Date, but in no event later
than the end of the calendar year of the Termination Valuation Date or the 15th
day of the third calendar month following the Termination Valuation Date, if
later.

 

  b.

If a Participant’s Deferral Sub-Account is payable in installments, the amount
to be paid with each installment shall be the value of such Deferral Sub-Account
as of the date of the installment Valuation Date multiplied by a fraction, the
numerator of which is one (1) and the denominator of which is the number of
installment payments remaining. For the purposes of this Section, the
installment Valuation Date for the first installment payment shall be the
Termination Valuation Date, and the installment Valuation Date for subsequent
installment payments shall be the first Valuation Date of each Plan Year
thereafter; provided, however, that in no event shall more than one installment
payment be made to a

 

11



--------------------------------------------------------------------------------

 

Participant in any one Plan Year. A Participant shall receive each installment
payment as soon are reasonably possible after the applicable installment
Valuation Date, but in no event later than the end of the calendar year of the
applicable Valuation Date or the 15th day of the third calendar month following
the applicable Valuation Date, if later.

 

  c. Following receipt of a Participant’s complete Termination Benefit, such
Participant shall be entitled to no further benefits under the Plan.

 

6.4 Survivor Benefits.

 

  a. Pre-Retirement. If a Participant dies before otherwise becoming eligible to
receive Retirement Benefits, a Survivor Benefit will be paid to the
Participant’s Beneficiary in a lump sum equal to such Participant’s Deferral
Account as of the Death Valuation Date. A Beneficiary shall receive the Survivor
Benefit as soon as possible after the Death Valuation Date, but in no event
later than the end of the calendar year of the Death Valuation Date or the 15th
day of the third calendar month following the Death Valuation Date, if later. If
a Participant dies after becoming eligible to receive Retirement Benefits but
before such benefits have been paid in full, the Retirement Benefits the
deceased Participant would have otherwise received shall be paid to the
Participant’s Beneficiary as a Survivor Benefit pursuant to the Participant’s
prior elections.

 

  b. Post-Retirement. If a Participant dies after such Retirement Benefits have
commenced, the Retirement Benefits the deceased Participant would have otherwise
received shall be paid to the Participant’s Beneficiary as a Survivor Benefit
pursuant to the Participant’s prior elections.

 

  c. Following receipt of a Participant’s complete Survivor Benefit, a
Beneficiary shall be entitled to no further benefits under the Plan.

 

12



--------------------------------------------------------------------------------

6.5 Withdrawal on Account of Unforeseeable Emergency.

 

  a. While employed by the Company or an Affiliated Company, a Participant or
Beneficiary may, in the event of an unforeseeable emergency (as defined below)
request a withdrawal from his or her Deferral Account by filing a withdrawal
request at a time and in a manner determined by the Committee. Any such
withdrawal shall not be for a greater amount than the amount reasonably
necessary to satisfy the unforeseeable emergency (including applicable income
taxes and penalties reasonably expected to result from the withdrawal), and
shall be subject to approval by the Committee. The Committee shall consider any
requests for payment under this provision on a uniform and nondiscriminatory
basis and in accordance with the standards of interpretation described in Code
section 409A and the Treasury Regulations thereunder. The circumstances that
will constitute an unforeseeable emergency will depend upon the facts of each
case, but, in any case, no withdrawal may be made to the extent that such
hardship is or may be relieved (i) through reimbursement or compensation by
available insurance or otherwise, (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship, or (iii) by the additional compensation that will be
available to the Participant as a result of the suspension of Participant
deferrals pursuant to subsection (c) below. The withdrawal shall be paid in the
form of a single lump payment five (5) days following the Committee’s approval
of the withdrawal, or at such later time as permitted under Code section 409A
and the Treasury Regulations thereunder.

 

  b. For purposes of this provision, “unforeseeable emergency” shall mean (i) a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Code section 152,
without regard to Code section 152(b)(1), (b)(2) or (d)(1)(B)); (ii) loss of the
Participant’s property due to casualty; or (iii) other similar or extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.

 

13



--------------------------------------------------------------------------------

  c. In the event a Participant receives a withdrawal pursuant to this
provision, his or her Compensation deferrals under the Plan will be
automatically suspended. The Participant may apply to the Committee to resume
Compensation deferrals with respect to Plan Years beginning on or after the
January 1 following the date of suspension, provided, that the Committee shall
approve such resumption only if the Committee determines that the Participant is
no longer incurring the unforeseeable emergency for which the withdrawal was
approved. Any application to resume Compensation deferrals must be made in
accordance with the deferral election procedures set forth in Section 4.

The amount of benefits otherwise payable under the Plan shall thereafter be
adjusted to reflect the reduction of a Deferral Account due to the early payment
of the Financial Hardship Distribution.

 

6.6 Scheduled Distributions.

 

  a. In General. A Participant may, when filing an Election Form with respect to
a given Plan Year, elect to receive a distribution while employed of all or a
portion of the Participant’s Deferral Sub-Account for such Plan Year at a
specified time or times in the future. The election of such a Scheduled
Distribution shall be irrevocable and shall apply only to prospective deferrals
for that Plan Year.

 

  b. Timing and Forms of Distribution. The first year specified for a Scheduled
Distribution must be at least five (5) Plan Years after the Plan Year in which
commencement of deferrals covered by the Election Form in which a Scheduled
Distribution is elected. A Participant will receive such Scheduled Distribution
in either a lump sum or in annual installments over five (5) of ten (10) years
as specified on the Election Form.

 

  c. Election Void Upon Death and Termination of Employment. In the event a
Participant has elected to receive any Scheduled Distributions and, before said
distributions the Participant dies or has a Termination of Employment, the
election with respect to such Scheduled Distributions shall be voided and such
Participant’s Deferral Account shall be paid as a Termination Benefit.

 

14



--------------------------------------------------------------------------------

6.7 Small Benefit. Notwithstanding anything herein to the contrary, in the event
the total amount owed to a Participant or a Beneficiary after the Participant
ceases to be an Employee is no greater than $15,500 (or such greater amount as
is permitted under Code section 409A and the Regulations thereunder), the
Committee shall distribute such amount in a single lump sum.

 

6.8 Special Election before December 31, 2008. Prior to December 31, 2008 (or
such earlier time as the Committee may designate), a Participant who has a
Deferral Account may make a new distribution election with respect to amounts
credited to the Participant’s Deferral Account pursuant to Section 4 hereof on
or after January 1, 2005 (“Post-2004 Deferrals”) indicating a new time and form
of distribution of his Post-2004 Deferrals in accordance with the procedures
established by the Committee, provided that payment may not commence pursuant to
such election prior to July 2009. The Participant may choose from a lump sum
payment or annual installments over five (5) or ten (10) years with respect to
the Participant’s Post-2004 Deferrals. Notwithstanding anything to the contrary,
a Participant shall not be permitted in calendar year 2008 to (a) change payment
elections in a manner that will defer distribution of amounts that the
Participant otherwise would have received in 2008 or (b) accelerate payments
that would otherwise be made at a later date into 2008.

 

6.9 Withholding; Payroll Taxes. To the extent required by the law in effect at
the time payments are made, a Participant’s Employer shall withhold from
payments made hereunder the taxes required to be withheld by the federal or any
state or local government. As to any payroll tax that is due from a Participant
for Compensation deferred under this Plan, the Employer shall collect such tax
from funds paid to such Participant with respect to other compensation not
deferred under the Plan unless said other compensation is insufficient to pay
such payroll taxes whereupon the shortfall shall serve to reduce the elected
deferral amount.

 

15



--------------------------------------------------------------------------------

6.10 No Acceleration of Payment. No Participant shall be permitted, and the
Committee shall not have any discretion, to accelerate the timing or schedule of
any benefit payment under this Plan, except as specifically provided herein or
as may be permitted pursuant Code section 409A and the Treasury Regulations
thereunder.

 

6.11 Payment Delay for Key Employees. Notwithstanding any provision in the Plan
to the contrary, no distribution which becomes due and payable by reason of a
Participant’s “separation from service” under Code section 409A shall be made to
the Participant prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Participant’s “separation from service” (as
such term is defined in Treasury Regulations issued under Code section 409A) or
(ii) the date of the Participant’s death, if the Participant is deemed at the
time of such separation from service to be a “key employee” within the meaning
of that term under Code section 416(i) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
section 409A(a)(2). Upon the expiration of the applicable Code section
409A(a)(2) deferral period, all payments deferred pursuant to this Section 6.11
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid to the Participant
(or the Participant’s Beneficiary in the event of the Participant’s death) in a
lump sum, and any remaining payments due under the Plan shall be paid in
accordance with the normal payment dates specified for them herein. During such
deferral period, the Participant’s Deferral Account under the Plan shall
continue to be subject to the investment return provisions of Section 5.1.

Section 7. Beneficiary Designation

 

7.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as Beneficiary or Beneficiaries to whom
payment under this Plan shall be made in the event of Participant’s death prior
to complete distribution to Participant of the Benefits due under the Plan. Each
Beneficiary designation shall become effective only when filed in writing with
the Committee during the Participant’s lifetime on a form prescribed by the
Committee.

 

16



--------------------------------------------------------------------------------

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.

Section 8. Administration of the Plan

 

8.1 Administration. The Plan shall be administered by a committee (the
“Committee”) of two (2) or more members as designated from time to time by the
MRCC of the Board. The Committee shall have full and complete authority to
(i) administer the Plan; (ii) select the eligible employees who are to
participate in the Plan; (iii) appoint additional members of the Committee; and
(iv) delegate authority to perform particular functions with respect to the
Plan, including, without limitation, functions involving the exercise of
discretion, to any agent (including any officer or employee of the Company) or
to any subcommittee or member of the Committee, provided that such delegation
shall be subject to revocation at any time at the discretion of the Committee.

 

8.2 Authority. The interpretation and construction of any provision of the Plan
and the adoption of rules and regulations for plan administration shall be made
by the Committee. Decisions of the Committee shall be final and binding on all
parties who have an interest in the Plan, including (without limitation) all
decisions relating to an individual’s eligibility for participation in the Plan,
his or her entitlement to benefits hereunder and the amount of any such benefit
entitlement. Prior to paying a benefit under the Plan, the Committee may require
the Participant, former Participant or Beneficiary to provide such information
or material as the Committee, in its sole discretion, shall deem necessary to
make any determination it may be required to make under the Plan. The Committee
may withhold payment of a benefit under the Plan until it receives all such
information and material and is reasonably satisfied of its correctness and
genuineness.

 

8.3

Hold Harmless. To the maximum extent permitted by law, no member of the
Committee shall be personally liable by reason of any contract or other
instrument executed by such member or on such member’s behalf in such member’s
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless, directly from its
own assets (including the proceeds of any insurance policy the premiums of which
are paid from the Company’s

 

17



--------------------------------------------------------------------------------

 

own assets), each member of the Committee and each other officer, employee, or
director of the Company or an Affiliated Company to whom any duty or power
relating to the administration or interpretation of the Plan against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act in connection with the Plan unless arising out of such
person’s own fraud or bad faith.

 

8.4 Rules of Administration. The Committee shall adopt such rules for
administration of the Plan as it considers desirable, provided they do not
conflict with the Plan, and may construe the Plan, correct defects, make factual
decisions and determinations, supply omissions and reconcile inconsistencies to
the extent necessary to effectuate the Plan and, except as provided in
Section 8.5, such action (including factual decisions and determinations) shall
be binding and conclusive. The determinations of the Committee shall be subject
to review only for abuse of discretion.

 

8.5 Claims Procedures.

 

  a. Benefits under this Plan will be paid only if the Committee decides in its
discretion that the applicant is entitled to them. All claims for benefits under
the Plan shall be submitted to the Committee, which shall have the initial
responsibility for determining the eligibility of any Participant or beneficiary
for benefits. Applications for benefits shall be submitted within two years of
the later of (i) the date on which payment of benefits under the Plan was made,
or (ii) the date on which the action complained or grieved of occurred. The
Committee may adopt forms for the submission of claim for benefits in which case
all claims for benefits shall be filed on such forms. The term “Committee” as
used in this Section shall refer to any committee or organization, if any, that
has been delegated the authority described herein by the Committee.

 

  b. Any claims for benefits shall be made in writing and shall set forth the
facts which such Participant or beneficiary believes to be sufficient to entitle
him to the benefit claimed. Each such claim must be supported by such
information and data as the Committee deems relevant and appropriate. Evidence
of age, marital status (and, in the appropriate instances, health, death or
Disability), and location of residence shall be required of all claims for
benefits.

 

18



--------------------------------------------------------------------------------

  c. If a claim for benefits is denied in whole or in part, the Committee shall
give the claimant written notice of the decision within ninety (90) days of the
date the claim was submitted. Such written notice shall set forth in a manner
calculated to be understood by the claimant (1) the specific reason or reasons
for the denial; (2) specific references to pertinent Plan provisions on which
the denial is based; (3) a description of any additional material or information
necessary for the claimant to perfect the claim, along with an explanation of
why such material or information is necessary; and (4) appropriate information
about the steps to be taken if the claimant wishes to submit the claim for
review of the denial.

 

  d. The ninety-day period for review of a claim for benefits may be extended
for an additional ninety (90) days by a written notice to the claimant setting
forth the reason for the extension, which notice shall be furnished to the
claimant before the end of the original ninety (90) day period.

 

  e. If a claim for benefits is denied in whole or in part, the claimant or his
duly authorized representative, at the claimant’s sole expense, may appeal the
denial to the Committee within sixty (60) days of receipt of the denial. In
pursuing his appeal, the claimant or his duly authorized representative:

 

  (i) may request in writing that the Committee review the denial;

 

  (ii) may review pertinent documents; and

 

  (iii) may submit issues and comments in writing.

 

  f.

The decision on review shall be made within sixty (60) days of receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than one-hundred twenty (120) days after receipt of the request
for review. If such an extension of time is required, written notice of the
extension shall be

 

19



--------------------------------------------------------------------------------

 

furnished to the claimant before the end of the original sixty-day period. The
decision on review shall be made in writing, shall be written in a manner
calculated to be understood by the claimant, and in the event of an adverse
decision on review shall give the specific reason or reasons for the denial,
shall include specific references to the provision of the plan on which any
claim denial is based, and shall inform the claimant that access will be
afforded to all documents pertinent to the claim for benefits. No action at law
or in equity to recover benefits under the Plan shall be commenced later than
one year from the date a decision on review is furnished to the claimant.

 

  g. All power and authority granted to the Committee as a Plan Administrator
for purposes of this provision and all purposes under the Plan may be delegated
by the Committee to any person, committee, or entity pursuant to a specific or
general delegation.

Section 9. Nature of Company’s Obligation

 

9.1 No Trust. The Company’s obligation under this Plan shall be an unfunded and
unsecured promise to pay. The Company shall not be obligated under any
circumstances to fund its financial obligations under this Plan prior to the
date any benefits become payable pursuant to the terms of the Plan, and neither
the Company, members of the Board or Committee, nor any other person shall be
deemed to be a trustee of any amounts to be paid under the Plan; provided,
however, the Company may, in its sole and absolute discretion, (i) establish a
grantor trust, the income of which Code sections 671 through 679, to provide for
the accumulation of funds to satisfy all or a portion of its financial
liabilities with respect to this Plan, (ii) purchase life insurance policies on
the life of a Participant, in which case the Participant shall cooperate with
the Company in complying with any underwriting requirements with respect to such
a policy, or (iii) both.

 

9.2

Nature of Participant’s Rights and Interests. Any assets which the Company may
choose to acquire to help cover its financial liabilities, including, but not
limited to any assets referred to in Section 9.1, are and will remain general
assets of the Company subject to the claims of its general creditors. The
Company does not give, and this Plan

 

20



--------------------------------------------------------------------------------

 

does not give, any ownership interest in any assets of the Company to a
Participant or Beneficiary. All rights of ownership in any assets are and remain
in the Company, and the rights of each Participant, any Beneficiary, or any
person claiming through a Participant shall be solely those of an unsecured
general creditor of the Company. Any liability of the Company to any
Participant, Beneficiary, or any person claiming through a Participant shall be
based solely upon the contractual obligations created by the Plan.

Section 10. Miscellaneous

 

10.1 Alienation of Benefits; Domestic Relations Orders.

 

  a. No person entitled to benefits under the Plan shall have any right to
transfer, assign, alienate, pledge, hypothecate or otherwise encumber his or her
interest in such benefits prior to actual receipt of those benefits. Except for
the offset rights provided under Section 10.4, the benefits payable under the
Plan shall not, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person and shall not, to the maximum extent permitted
by law, be transferable by operation of law in the event of the bankruptcy or
insolvency of the Participant or any other person.

 

  b.

Notwithstanding the foregoing, any payments otherwise due the Participant
hereunder may instead be assigned or distributed to his or her spouse or former
spouse pursuant to the terms of any domestic relations order within the meaning
of Code section 414(p)(1)(B) which is issued with respect to those subaccounts,
and the Participant shall cease to have any right, interest or entitlement to
the portion of any payment or subaccount assigned or distributed to his or her
spouse or former spouse in accordance with the terms of such order. The portion
of the payment or subaccount assigned or distributable to the spouse or former
spouse shall be paid in the form of a single lump distribution within 15 days
following the Committee’s approval of the domestic relations order or at such
later time as permitted under Code section 409A and the Treasury Regulations
thereunder, provided the Participant is at the time fully vested in that
portion. A domestic

 

21



--------------------------------------------------------------------------------

 

relations order shall not qualify for approval under this provision, and no
distribution shall be made with respect to such order, if the order requires
that payment be made at a time or in a manner other than the time and manner
specified herein. Distributions made pursuant to this provision are intended to
comply with the requirements of Code section 409A and Treasury Regulations
thereunder, and this provision shall be construed and administered accordingly.

 

10.2 No Employment Right. Neither the action of the Company or the Participating
Employer in establishing or maintaining the Plan, nor any action taken under the
Plan by the Committee, nor any provision of the Plan itself shall be construed
so as to grant any person the right to remain in the employ of the Company, the
Participating Employer or any other Affiliated Company for any period of
specific duration, and the Participant shall at all times remain an Employee at
will and may accordingly be discharged at any time, with or without cause and
with or without advance notice of such discharge.

 

10.3

Amendment or Termination. The MRCC or its delegate may at any time amend the
provisions of the Plan to any extent and in any manner the MRCC shall deem
advisable, and such amendment shall become effective at the time of such MRCC
action. Without limiting the generality of the foregoing, the MRCC or its
delegate may amend the Plan to impose such restrictions upon the timing, filing
and effectiveness of the investment procedures and investment alternatives
available under Section 5 and the distribution provisions of Section 6 which the
MRCC or its delegate deems appropriate or advisable in order to avoid the
current income taxation of the balances credited to the outstanding Deferral
Accounts under the Plan or any other adverse tax consequences which might
otherwise occur as a result of changes to the tax laws and regulations governing
incentive and deferred compensation arrangements such as the Plan. The MRCC or
its delegate may also at any time terminate the Plan in whole or in part,
subject to the requirements of Code section 409A regarding plan terminations.
Except for such modifications, limitations or restrictions as may otherwise be
required to avoid current income taxation or other adverse tax consequences to
Participants as a result of changes to the tax laws and regulations applicable
to the Plan, no such plan amendment or plan termination, whether authorized by
the MRCC or its delegate, shall adversely affect the benefits of

 

22



--------------------------------------------------------------------------------

 

Participants accrued to date under the Plan or otherwise reduce the then
outstanding balances credited to their Deferral Accounts or otherwise adversely
affect the vesting schedules or distribution provisions in effect for those
Deferral Accounts, and the balances credited to those Deferral Accounts prior to
the date of any such plan amendment or termination shall, subject to the
foregoing exception, continue to become due and payable in accordance with the
vesting and distribution provisions as in effect immediately prior to such
amendment or termination. The terms of an employment agreement or other
individual agreement with a Participant (a “Participant Agreement”) may modify
the terms of the Plan with respect to that Participant, provided that the
Participant Agreement was approved by the MRCC or its delegate. The manner and
extent to which a Participant Agreement modifies the terms of this Plan shall be
determined by the Committee in its sole discretion.

 

10.4 Offset. Should the Participating Employer or any other Affiliated Company
have a right of offset against any outstanding debt or other monetary obligation
owed to the Company by the Participant, then the Participating Employer shall be
authorized to offset the amount of that debt or obligation (whether or not then
due and payable) against the amount of benefits which otherwise remain
distributable to the Participant under the Plan after the Participating
Employer’s collection of all applicable withholding taxes on that distribution,
to the maximum extent permissible by law and to the extent permitted under Code
section 409A and applicable regulations.

 

10.5 Protective Provisions. Each Participant shall cooperate with the Employer
by furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Employer may deem necessary and taking such other relevant action as may
be requested by the Employer. If a Participant refuses to so cooperate, the
Employer shall have no further obligation to the Participant under the Plan,
other than payment to such Participant of the cumulative reductions in
Compensation theretofore made pursuant to this Plan.

 

10.6 Gender, Singular, and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

23



--------------------------------------------------------------------------------

10.7 Captions. The captions of the sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

10.8 Validity. In the event any provision of the Plan is held invalid, void, or
unenforceable, the same shall not affect the validity of any other provision of
this Plan.

 

10.9 Applicable Law. The Plan is intended to constitute an unfunded deferred
compensation arrangement for a select group of management and other highly
compensated individuals, and all rights hereunder shall be construed,
administered and governed in all respects in accordance with the provisions of
the Employee Retirement Income Security Act of 1974 (as amended from time to
time) applicable to such an arrangement and, to the extent not pre-empted
thereby, the laws of the State of North Carolina without resort to its
conflict-of-laws provisions. If any provision of this Plan shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions of the Plan shall continue in full force and effect.

 

10.10 Successors and Assigns. The obligation of each Participating Employer to
make the payments required hereunder shall be binding upon the successors and
assigns of that Participating Employer, whether by merger, consolidation,
acquisition or other reorganization.

 

10.11 Section 409A Compliance. This Plan is intended to comply with the
requirements of Code section 409A and regulations thereunder. Any provision of
this document that is contrary to the requirements of Code section 409A and the
regulations thereunder shall be null, void and of no effect and the Committee
shall interpret the document consistent with the requirements of Code section
409A, which shall govern the administration of the Plan in the event of a
conflict between Plan terms and the requirements of Code section 409A and the
regulations thereunder.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, WACHOVIA CORPORATION has caused this Plan amendment and
restatement to be executed on its behalf by its duly-authorized officer on this
19th day of December, 2008.

 

WACHOVIA CORPORATION By:  

/s/ Charles D. Loring

Its:  

Senior Vice President

 

25